J-S26040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOHN DAVID LYNN                       :
                                       :
                   Appellant           :   No. 1390 MDA 2021

         Appeal from the PCRA Order Dated September 28, 2021
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0006961-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOHN DAVID LYNN                       :
                                       :
                   Appellant           :   No. 1391 MDA 2021

         Appeal from the PCRA Order Dated September 28, 2021
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0007094-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOHN DAVID LYNN                       :
                                       :
                   Appellant           :   No. 1392 MDA 2021

         Appeal from the PCRA Order Dated September 28, 2021
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0007425-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S26040-22


                                                 :
                v.                               :
                                                 :
                                                 :
    JOHN DAVID LYNN                              :
                                                 :
                       Appellant                 :   No. 1393 MDA 2021

            Appeal from the PCRA Order Dated September 28, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0007427-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JOHN DAVID LYNN                              :
                                                 :
                       Appellant                 :   No. 1394 MDA 2021

            Appeal from the PCRA Order Dated September 28, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0007428-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JOHN DAVID LYNN                              :
                                                 :
                       Appellant                 :   No. 1395 MDA 2021

            Appeal from the PCRA Order Dated September 28, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0007584-2017


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -2-
J-S26040-22



MEMORANDUM BY STEVENS, P.J.E.:                        FILED: AUGUST 19, 2022

        Appellant John David Lynn filed six pro se appeals to challenge the

orders of the Court of Common Pleas of York County denying his petitions

pursuant to the Post-Conviction Relief Act (PCRA).1 Appellant asserts that trial

counsel was ineffective in recommending that he enter a guilty plea and forgo

his right to appeal the trial court’s denial of his pretrial motion pursuant to

Pa.R.Crim.P. 600. After careful review, we affirm the PCRA court’s orders.

        Between March 2017 and May 2017, Appellant was charged in York

County with multiple offenses on seven individual dockets. On April 6, 2017,

the York County District Attorney’s Office was notified that Appellant had been

apprehended in Baltimore County, Maryland on separate charges. Notes of

Testimony (N.T.), Rule 600 hearing, at 7.

        Daniel Smith, extradition coordinator for the York County District

Attorney’s Office, immediately lodged a detainer, sent Baltimore County

formal notice that York County desired to extradite Appellant, and provided

several of Appellant’s arrest warrants.        Id. at 4-8, 12. Thereafter, Mr. Smith

sent updates to Baltimore County on April 10, 2017 and May 2, 2017 when

additional warrants were issued for Appellant’s arrest. Id. Mr. Smith followed

the progress of Appellant’s Maryland case through the docket entries on the

judiciary website and by contacting the records department in the prison

where Appellant had been placed. Id. at 8, 14-15.

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

                                           -3-
J-S26040-22



     On September 19, 2017, Baltimore County police notified the York

County District Attorney’s Office that the charges against Appellant in

Maryland had been disposed. Id. at 8-9. On September 20, 2017, Appellant

signed an extradition waiver and was brought to York County on September

22, 2017. Id.

     Appellant   subsequently      filed   a   motion   to   dismiss   pursuant   to

Pa.R.Crim.P. 600. After a hearing was held on January 25, 2019, the trial

court denied Appellant’s motion.

     On March 11, 2019, Appellant entered negotiated guilty pleas in all

seven cases. On CR-7094-2017, Appellant pled guilty to fleeing or attempting

to elude a police officer, recklessly endangering another person (REAP), and

drivers’ required to be licensed. On CR-7428-2017, Appellant pled guilty to

retail theft, REAP, and drivers’ required to be licensed. On CR-7427-2017,

Appellant pled guilty to theft by unlawful taking – moveable property.

     On CR-6961-2017, Appellant pled guilty to fleeing or attempting to

elude a police officer, accidents involving damage to unattended vehicle or

property, and drivers’ required to be licensed. On CR-7425-2017, Appellant

pled guilty to burglary (not adapted for overnight accommodation, no person

present).   On CR-7584-2017, Appellant pled guilty to simple assault,

accidents involving damage to unattended vehicle or property, drivers’

required to be licensed, and required financial responsibility. On CR-0210-

2018, Appellant pled guilty to         burglary    (not adapted for       overnight

accommodation, no person present).

                                       -4-
J-S26040-22



       In exchange for these guilty pleas, the Commonwealth agreed to nol

prosse multiple other charges, including charges of aggravated assault. At

the guilty plea hearing, Appellant submitted a written plea colloquy and the

trial court conducted an oral plea colloquy. The trial court sentenced Appellant

to an aggregate term of six to fifteen years’ imprisonment.

       On March 20, 2019, Appellant filed a timely counseled motion to clarify

his sentence. On May 2, 2019, the trial court held a hearing on his motion

and denied Appellant relief.

       On May 10, 2019, Appellant filed pro se motions seeking to proceed in

forma pauperis (IFP), indicating his intent to file a PCRA petition, and

requesting the removal of his counsel, Thomas Gregory, Jr., Esq. On May 20,

2019, Atty. Gregory filed a motion to withdraw his representation in light of

Appellant’s allegations of ineffective assistance. On October 2, 2019, the trial

court allowed Atty. Gregory to withdraw.

       On October 10, 2019, Appellant filed a PCRA petition.          Appellant

subsequently filed an amended petition and a request for standby counsel.

After the trial court permitted several amendments to the petition, made an

appointment of counsel, and held a Grazier hearing2 when Appellant

requested to represent himself, the trial court permitted Appellant to proceed

on his petition pro se.



____________________________________________


2   Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).


                                           -5-
J-S26040-22



       A hearing was scheduled by the court but ultimately continued when

Appellant asked to be physically present before the Court. On April 30, 2021,

Appellant was transported from prison and a hearing was held. On September

10, 2021, Appellant filed a motion objecting to the accuracy of the PCRA

hearing transcripts. After a brief hearing on September 10, 2021, the PCRA

court ordered certain parts of the transcript to be corrected with minor

changes. On September 28, 2021, the PCRA court issued an order denying

the petition, but did not send the parties notice of its order until October 7,

2021.3

       On October 27, 2021, Appellant filed seven pro se notices of appeal,

which were docketed at 1390-96 MDA 2021.              On November 15, 2021,

Appellant filed an application to consolidate the appeals, which this Court

granted on November 17, 2021. Appellant filed an application to discontinue

the appeal at 1396 MDA 2021, which this Court granted on February 3, 2022.4

       Appellant raises the following questions for our review on appeal:

       1. Did the PCRA court error in denying relief that Appellant’s guilty
          pleas were unknowingly, involuntarily, and unintelligently
____________________________________________


3Rule of Appellate Procedure 108(b) designates the date of entry of an order
as “the day on which the clerk makes the notation in the docket that notice of
entry of the order has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P.
108(b). See also Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa.
1999) (determining that “an order is not appealable until it is entered on the
docket with the required notation that appropriate notice has been given”).
4This appeal is centered on Appellant’s claim that the denial of his Rule 600
motion affected the validity of his guilty pleas. As there was no Rule 600
hearing held regarding the charge at 1396 MDA 2021, the appeal in that
matter was properly dismissed.

                                           -6-
J-S26040-22


         made due to counsel erron[e]ously advising Appellant that the
         Rule 600 claims were not worthy of appeal constituting
         ineffective assistance?

      2. Did the PCRA court error in concluding that claim two is waived,
         that Appellant’s U.S. 14th Amendment and Pennsylvania
         Constitution Article 1, § 9, due process rights to plead guilty
         knowingly, voluntarily and intelligently were violated due to the
         Judge abusing her discretion in denying fully meritorious Rule
         600 claims?

      3. Does the Commonwealth v. R. Booze, 947 A.2d 1287 (2008)
         opinion    contain    legal    errors,   contradictions,    and
         mis[s]tatements that run afoul of Rule 600(C)(1)(3) and
         Commonwealth v. Alexander, 464 A.2d 1376 (1980), that
         led/contributed to the Judge abusing her discretion in denying
         the Rule 600 claims[, r]equiring this Honorable Court to correct
         the errors?

Appellant’s Brief, at 3.

      In reviewing the denial of a PCRA petition, our standard of review is

well-established:

      [o]ur review of the grant or denial of PCRA relief is limited to
      examining whether the PCRA court's findings of fact are supported
      by the record, and whether its conclusions of law are free from
      legal error. Commonwealth v. Cox, 636 Pa. 603, 146 A.3d 221,
      226 n.9 (2016). The PCRA court's credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court's legal
      conclusions. Commonwealth v. Burton, 638 Pa. 687, 158 A.3d
      618, 627 n.13 (2017).

Commonwealth v. Small, 647 Pa. 423, 440–41, 189 A.3d 961, 971 (2018).

      Appellant’s three claims are closely intertwined as they are based on his

contention that his trial counsel rendered ineffective assistance when counsel

advised Appellant that his Rule 600 claims were not worthy of appeal.

Appellant claims that, but for counsel’s advice which Appellant characterizes



                                     -7-
J-S26040-22



as erroneous, Appellant would have proceeded to trial on all six dockets to

preserve the Rule 600 claims for appeal. Thus, Appellant asserts his guilty

pleas were unknowingly, involuntarily, and unintelligently made as he received

incorrect advice as to his Rule 600 claims.

      Our review of an ineffectiveness claim is guided by the following

principles:

         [a]s originally established by the United States Supreme
         Court in Strickland v. Washington, 466 U.S. 668, [104
         S.Ct. 2052, 80 L.Ed.2d 674] (1984), and adopted by
         Pennsylvania appellate courts, counsel is presumed to have
         provided effective representation unless a PCRA petitioner
         pleads and proves all of the following: (1) the underlying
         legal claim is of arguable merit; (2) counsel's action or
         inaction lacked any objectively reasonable basis designed to
         effectuate his client's interest; and (3) prejudice, to the
         effect that there was a reasonable probability of a different
         outcome at trial if not for counsel's error.

      Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super. 2014)
      (citations omitted). “A failure to satisfy any prong of the
      ineffectiveness test requires rejection of the claim of
      ineffectiveness.” Commonwealth v. Daniels, 600 Pa. 1, 963
      A.2d 409, 419 (2009).

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020).

      In addition, this Court has provided that:

      “The threshold inquiry in ineffectiveness claims is whether the
      issue/argument/tactic which counsel has foregone and which
      forms the basis for the assertion of ineffectiveness is of arguable
      merit....” Commonwealth v. Pierce, 537 Pa. 514, 524, 645 A.2d
      189, 194 (1994). “Counsel cannot be found ineffective for failing
      to pursue a baseless or meritless claim.” Commonwealth v.
      Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the “reasonable basis”
         test to determine whether counsel's chosen course was
         designed to effectuate his client's interests. If we conclude

                                     -8-
J-S26040-22


         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel's
         assistance is deemed effective. If we determine that there
         was no reasonable basis for counsel's chosen course then
         the    accused    must     demonstrate    that   counsel's
         ineffectiveness worked to his prejudice.

      Pierce, supra at 524, 645 A.2d at 194–95 (internal citations
      omitted).

Commonwealth v. Kelley, 136 A.3d 1007, 1012 (Pa.Super. 2016).

      To the extent that Appellant claims that counsel’s advice constituted

ineffective assistance such that his guilty plea was rendered invalid, we note

the following:

       “Allegations of ineffectiveness in connection with the entry of a
      guilty plea will serve as a basis for relief only if the ineffectiveness
      caused the defendant to enter an involuntary or unknowing plea.”
      Commonwealth v. Moser, 921 A.2d 526, 531 (Pa.Super.2007)
      (quoting Commonwealth v. Hickman, 799 A.2d 136, 141
      (Pa.Super. 2002)). “Where the defendant enters his plea on the
      advice of counsel, the voluntariness of the plea depends on
      whether counsel's advice was within the range of competence
      demanded of attorneys in criminal cases.” Moser, supra.

         The standard for post-sentence withdrawal of guilty pleas
         dovetails with the arguable merit/prejudice requirements
         for relief based on a claim of ineffective assistance of plea
         counsel, ... under which the defendant must show that
         counsel's deficient stewardship resulted in a manifest
         injustice, for example, by facilitating entry of an unknowing,
         involuntary, or unintelligent plea. This standard is
         equivalent to the “manifest injustice” standard applicable to
         all post-sentence motions to withdraw a guilty plea.

      Commonwealth       v.     Morrison,    878  A.2d    102,    105
      (Pa.Super.2005) (en banc), appeal denied, 585 Pa. 688, 887 A.2d
      1241 (2005) (internal citations omitted).

             A valid guilty plea must be knowingly, voluntarily and
      intelligently entered. Commonwealth v. Pollard, 832 A.2d 517,
      522 (Pa.Super. 2003). The Pennsylvania Rules of Criminal
      Procedure mandate that pleas be taken in open court, and require

                                       -9-
J-S26040-22


        the court to conduct an on-the-record colloquy to ascertain
        whether a defendant is aware of his rights and the consequences
        of his plea. Commonwealth v. Hodges, 789 A.2d 764 (Pa.Super.
        2002) (citing Pa.R.Crim.P. 590). Specifically, the court must
        affirmatively demonstrate the defendant understands: (1) the
        nature of the charges to which he is pleading guilty; (2) the factual
        basis for the plea; (3) his right to trial by jury; (4) the presumption
        of innocence; (5) the permissible ranges of sentences and fines
        possible; and (6) that the court is not bound by the terms of the
        agreement unless the            court accepts the            agreement.
        Commonwealth v. G. Watson, 835 A.2d 786 (Pa.Super. 2003).
        This Court will evaluate the adequacy of the plea colloquy and the
        voluntariness of the resulting plea by examining the totality of the
        circumstances      surrounding       the     entry    of    that   plea.
        Commonwealth v. Muhammad, 794 A.2d 378, 383–84
        (Pa.Super. 2002).

Kelley, 136 A.3d at 1012–13.

        We agree with the trial court that Appellant failed to show that counsel

was ineffective in his handling of the Rule 600 motion such that counsel’s

advice caused Appellant to enter an involuntary or unknowing plea.

        Rule 600 states that: “[t]rial in a court case in which a written complaint

is filed against the defendant shall commence within 365 days from the date

on which the complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a). In regards to the

computation of time, Rule 600 provides that “periods of delay at any stage of

the proceedings caused by the Commonwealth when the Commonwealth has

failed to exercise due diligence shall be included in the computation of the

time within which trial must commence, while “[a]ny other periods of delay

shall    be   excluded    from    the   computation.”     Pa.R.Crim.P.    600(C)(1).

Pa.R.Crim.P. 600(C)(1). The Commonwealth's failure to bring the defendant




                                        - 10 -
J-S26040-22



to trial before the expiration of the Rule 600 time period constitutes grounds

for dismissal of the charges with prejudice. Pa.R.Crim.P. 600(D)(1).

      Rule 600 permits certain circumstances to extend the Commonwealth's

deadline. Those circumstances also include delay caused by the defendant

and delay that occurred “as the result of circumstances beyond the

Commonwealth's control and despite its due diligence.”           Pa.R.Crim.P.

600(C)(1)-(2); Pa.R.Crim.P. 600, cmt.        “In determining whether the

Commonwealth has exercised due diligence, the courts have explained that

due diligence is fact-specific, to be determined case-by-case; it does not

require perfect vigilance and punctilious care, but merely a showing the

Commonwealth has put forth a reasonable effort.” Pa.R.Crim.P. 600, cmt.

(citations omitted). “The Commonwealth's stewardship [] must be judged by

what was done rather than by what was not done” in Rule 600 cases.

Commonwealth v. Selenski, 919 A.2d 229, 232 (Pa.Super. 2007).

      Moreover, the Comment to Rule 600 further states:

      In addition to any other circumstances precluding the availability
      of the defendant or the defendant's attorney, the defendant
      should be deemed unavailable for the period of time during
      which the defendant contested extradition, or a responding
      jurisdiction delayed or refused to grant extradition; or during
      which the defendant was physically incapacitated or mentally
      incompetent to proceed; or during which the defendant was
      absent under compulsory process requiring his or her
      appearance elsewhere in connection with other judicial
      proceedings.

Comment, Pa.R.Crim.P. 600 (emphasis added).




                                    - 11 -
J-S26040-22



      In litigating the Rule 600 motion, Appellant conceded that the success

of his motion depended solely on whether the time he spent in jail in Maryland

was included in the Rule 600 calculation.        See N.T., Rule 600 Hearing,

1/25/19, at 3 (expressly stating “if you do not count that time, then the motion

loses”). Therefore, we need only determine whether the period of delay when

Appellant was incarcerated outside of Pennsylvania was attributable to the

Commonwealth.

      Appellant argues that the Commonwealth failed to exercise due

diligence to bring him back to Pennsylvania during the time period that he was

incarcerated in Maryland during the pendency of those charges. While the

parties agree that the Commonwealth filed a detainer immediately after it was

notified that Appellant had been arrested in Maryland, Appellant asserted that

the Commonwealth should have filed a formal request to extradite him before

his Maryland charges were resolved, or at a minimum, sought confirmation

from Maryland authorities that extradition would not occur until the Maryland

charges were resolved.

      Our Supreme Court has explained the difference between a formal

extradition request and a detainer:

      [u]nlike a request for extradition, which is a request that the state
      in which the prisoner is incarcerated transfer custody to the
      requesting state, a detainer is merely a means of informing the
      custodial jurisdiction that there are outstanding charges pending
      in another jurisdiction and a request to hold the prisoner for the
      requesting state or notify the requesting state of the prisoner's
      imminent release.

Commonwealth v. Davis, 567 Pa. 135, 139, 786 A.2d 173, 175 (2001).

                                      - 12 -
J-S26040-22



      Appellant cites to Commonwealth v. Booze, 947 A.2d 1287 (Pa.Super.

2008) and Commonwealth v. Alexander, 464 A.2d 1376, 1382 (Pa.Super.

1983) in which this Court held that “[m]ere incarceration in another state does

not make a defendant unavailable within the meaning of Rule 600.” Booze,

947 A.2d at 1291. This Court further held that a defendant “is only unavailable

if the delay in returning him to Pennsylvania is due to the other state causing

the delay; the prosecution, however, must exercise due diligence in

attempting to bring the defendant back for trial.” Id.

      However, we conclude that both Booze and Alexander can be

distinguished from the factual circumstances presented in the instant case. In

Booze, the Commonwealth was notified that Booze was being held in

Maryland as of February 1, 2006.        The Commonwealth faxed Maryland

authorities a copy of the complaint detailing charges Booze faced in

Washington County, Pennsylvania, intending the fax to serve as a detainer.

Although Booze was sentenced for her Maryland offense on October 4, 2006,

the Commonwealth took no action to bring her into custody until she filed a

motion to dismiss on April 3, 2007.      This Court found that under these

circumstances, the Commonwealth did not demonstrate it acted with due

diligence in attempting to bring Booze back for trial. Booze, 947 A.2d 1292.

      In Alexander, the Commonwealth filed a complaint against Alexander

in Allegheny County in March 1979 and was notified in January 1980 that

Alexander was incarcerated in New Jersey. After Appellant was sentenced on

the New Jersey charges on March 20, 1980, the Commonwealth sought

                                    - 13 -
J-S26040-22



Appellant’s return on March 27, 1980, but then took no action until July 10,

1980 when it contacted the New Jersey correctional institution where

Alexander had been incarcerated and learned that he had been transferred to

a different prison.    Alexander, 464 A.2d 1385.         Thereafter, after the

Commonwealth requested custody of Alexander on July 10, 1980, it did not

follow up with that request until September 16, 1980. Id. As such, this Court

found that the Commonwealth had not acted with due diligence in seeking

Alexander’s extradition. Id. at 1386.

      In comparison, in this case, after the York County District Attorney’s

Office was notified on April 6, 2017 that Appellant had been arrested in

Baltimore County on separate charges, the Commonwealth immediately

lodged a detainer, informed Baltimore County authorities that York County

desired to extradite Appellant, provided several of the warrants for Appellant’s

arrest, and sent updates to Maryland authorities regarding his additional

warrants for his arrest.

      The Commonwealth closely followed Appellant’s progress on the

Maryland charges such that when they were notified of the disposition of the

Maryland charges on September 19, 2017, the Commonwealth requested

Appellant’s extradition and swiftly brought Appellant to York County just days

later on September 22, 2017 after Appellant signed an extradition waiver.

      While Appellant claims that the Commonwealth was required to file a

formal request to extradite Appellant to Pennsylvania even before his

Maryland charges had been resolved, this Court was careful to note in Booze

                                     - 14 -
J-S26040-22



that there is no basis to suggest that the Commonwealth was under a legal

duty to file a formal detainer pursuant to the Agreement on Detainers, 42

Pa.C.S.A. § 9101, between the filing of the charges in Pennsylvania and the

defendant’s sentencing date on the out-of-state charges.

      This Court noted in Booze that Section 9101 provides for the filing of

formal detainer papers “whenever a person has entered upon a term of

imprisonment in a penal or correctional institution of a party state, and

whenever during the continuance of the term of imprisonment.” Id. at 1292

(citing 42 Pa.C.S.A. § 9101, art. iii(a)). As a result, the Booze Court found

that this statute “does not require a filing of formal detainers until a term of

imprisonment has been imposed in the asylum state.” Id. at 1292.

      Based on the circumstances of this case, we find it was reasonable for

counsel to conclude that the trial court had correctly found that the

Commonwealth had exercised due diligence in promptly filing a detainer after

learning of Appellant’s incarceration in Maryland and in promptly seeking his

extradition after his Maryland charges had been resolved.

      As a result, we find that it was within the range of competence

demanded of attorneys in criminal cases for counsel to advise Appellant that

he could not confidently say that Appellant’s Rule 600 challenge would be

successful on appeal and told Appellant that he would have to “make the call”

on whether to take the plea. N.T. PCRA Hearing, 4/30/21, at 8-9, 53-54.

Atty. Gregory also cautioned Appellant that if he rejected the Commonwealth’s




                                     - 15 -
J-S26040-22



plea deal, he would run the risk of facing a much longer sentence if convicted

at trial on all six dockets and sentenced consecutively on several charges. Id.

      When Appellant was presented with this advice and given several days

to contemplate this decision, Appellant clearly asserted under oath that he

was guilty of the crimes charged and wished to plead guilty. Appellant signed

a written colloquy in which he acknowledged that by entering such guilty

pleas, he was waiving his right to raise any “procedural or fundamental error”

before the trial court or on appeal. Written Plea Colloquy, 3/8/19. at 5. The

trial court also conducted an oral plea colloquy on the record to ensure that

Appellant understood the rights he was giving up and the consequences

surrounding the entry of the guilty plea. N.T. Plea Hearing, 3/11/19, at 5-7.

      Based on these facts, we conclude that the trial court correctly found

that Appellant was not entitled to collateral relief on his ineffectiveness claim

as he entered a voluntary, intelligent and knowing guilty plea after receiving

reasonable advice from counsel.

      Appellant also claims that the trial court abused its discretion in denying

his Rule 600 motion and thus, caused him to enter an involuntary,

unintelligent, and unknowing guilty plea. However, under the PCRA, “an issue

is waived if the petitioner could have raised it but failed to do so before trial,

at trial, during unitary review, on appeal or in a prior state postconviction

proceeding.” 42 Pa.C.S.A. § 9544.

      After the trial court held a hearing on Appellant’s Rule 600 motion and

entered an order denying the motion, Appellant chose to plead guilty and

                                     - 16 -
J-S26040-22



waived his right to appeal the Rule 600 motion on appeal.                   See

Commonwealth v. Eisenberg, 626 Pa. 512, 525, 98 A.3d 1268, 1275

(2014) (“upon entry of a guilty plea, a defendant waives all claims and

defenses other than those sounding in the jurisdiction of the court, the validity

of the plea, and what has been termed the ‘legality’ of the sentence imposed”).

Appellant did not ask his counsel to file a motion to withdraw his plea and did

not file a notice of appeal. As such, this challenge is waived.

      For the foregoing reasons, we conclude the PCRA court correctly denied

Appellant’s motion.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2022




                                     - 17 -